DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on May 4, 2022 is acknowledged.
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 4, 2022.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 12, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 4, 6-9, and 12-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 recites the limitation “a metallized silver coating” in line 2. The limitation is indefinite because it is unclear whether the metallized silver coating is the same coating as in claim 1, or an additional coating.
Claims 6-7 are also rejected under 35 U.S.C. 112(b) based on their dependency from claim 2, rejected above.
Claims 8 and 12-13 are also rejected under 35 U.S.C. 112(b) based on their dependency from claim 4, rejected above.

Claims 9 and 13 recite the limitation “comprise primarily of polyester fiber”. The limitation is indefinite because it is unclear what amount of polyester fiber is required to be present to be considered comprised “primarily” polyester fiber, and as such the metes and bounds of the claims are unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 9-10, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (JP H10-110257)1,2.
With respect to claims 1-4, Imai teaches a medical dressing, particularly a medical dressing for protecting a skin defect site such as a wound or a burn (paragraph [0001]). In the medical coating of the invention an antibacterial film (metallized silver coating) made of a metal having antibacterial activity is coated on the surface side of the substrate (textile substrate) of the medical coating material that is applied to the skin (wound contact surface) (paragraph [0009]). The opposing surface would necessarily be a non-wound contact surface. As the metal having the antibacterial activity, Ag (silver) has strong antibacterial activity and is typically used (paragraph [0010]). Examples of the medical coating material substrate (textile substrate) include nonwoven and woven fabrics (paragraph [0011]).
The thickness of the antibacterial film (metallized silver coating) is about 0.5 microns or more and 5 microns or less, because it is desirable for the antibacterial film (metallized silver coating) to wrap around not only the surface of the medical dressing substrate (textile substrate) but also inside the pores of the substrate (textile substrate) (paragraph [0012]). If the film is smaller than 0.5 microns it is difficult for the antibacterial film (metallized silver coating) to wrap around the pores and sufficient antibacterial activity may not be obtained (paragraph [0012]). If it is larger than 5 microns, cracks are likely to occur in the film (metallized silver coating), and peeling is likely to occur along the cracks (paragraph [0012]). The film (metallized silver coating) thickness is also appropriately determined based on the material of the film, the material of the medical dressing substrate, the area of the pores of the substrate and the like (paragraph [0012]).
It would have been obvious for one of ordinary skill before the effective filing date of the claimed invention to optimize the thickness of the metallized silver coating to include the claimed range. One would have been motivated to provide a coating that is thick enough to provide the necessary antibacterial activity for the materials used, but no so thick that cracking and peeling of the coating occurs. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
The recitation "stain hiding" in claim 1 has not been given patentable weight because it is a recitation of intended use that occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See MPEP 2111.02. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed use because, as discussed above, Imai teaches all the structure of claim 1. Since Imai teaches the same materials and structure as claimed by the Applicant, it would be capable of performing in the manner claimed.

With respect to claims 9-10, Imai teaches all the limitations of claim 1 above. Imai further teaches a the use of a nonwoven fabric made of polyethylene terephthalate (polyester) as the medical dressing substrate (textile substrate) (paragraph [0028]).

With respect to claim 14, Imai teaches all the limitations of claim 1 above. Imai further teaches that the antibacterial film (metallized silver coating) coats inside the pores of the substrate (textile substrate) as well as the surface (conformal) (paragraph [0012]).

With respect to claims 15-16, Imai teaches all the limitations of claim 1 above. Imai teaches the claimed invention but does not expressly teach antimicrobial efficacy against Gram positive and Gram negative bacterial and antifungal efficacy. It is reasonable to presume that the bacterial and antifungal efficacies are inherent to Imai. Support for the presumption is found in that both the instant invention and Imai utilize silver as the metal coating (Imai; paragraph [0010]), and Imai teaches that silver has strong antibacterial activity (Imai; paragraph [0010]). Therefore, Imai is expected to have the same properties as the claimed invention.
	

Claim(s) 5, 7-8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (JP H10-110257)3,4 as applied to claims 1, 2, and 4 above, and further in view of Canada (US 2006/0127462).
With respect to claims 5, 7-8, and 11-13, Imai teaches all the limitations of claims 1, 2, and 4 above. Imai further teaches the medical coating material substrate (textile substrate) can be nonwoven or woven fabrics (paragraph [0011]). Imai also teaches a nonwoven fabric of polyethylene terephthalate (polyester) as the medical coating material substrate (textile substrate) (paragraph [0028]).
Imai is silent as to the medical coating material substrate (textile substrate) being a knit, particularly a circular or jersey knit, comprising a blend of polyester, nylon, and spandex fiber.
Canada teaches a wound care device which contains capillary force one-way pumps that are capable of transporting fluid, such as wound extrudate, away from a wound cite to the opposite side of the wound care device, which functions as a segregated fluid reservoir (paragraph [0002]). In addition to providing a unidirectional fluid transport mechanism, the wound care device may contain a topically applied silver-based antimicrobial finish which provides certain levels of antimicrobial agents to the wound in order to reduce infection (paragraph [0002]). The wound care device is a fabric such as a knit, with one specific of a knit pattern being that is suitable for making the fabric that comprises the wound care device being a jersey knit (paragraph [0022]).
A jersey knit is a circular or flat-knit fabric (paragraph [0022]). Utilizing a jersey knit to form a fabric comprise of polyester, nylon, and elastomeric fibers provides a fabric with a side that is primarily polyester-containing and an opposite side that is primarily nylon-containing (paragraph [0022]). The elastomeric fiber provides some level of stretch for the fabric which may be useful for wounds that require wrapping as well as softness (paragraph [0022]). Spandex is an example of a suitable elastomeric fiber (paragraph [0022]). It was discovered that by placing a hydrophobic polyester containing surface against the wound cite and a hydrophilic nylon surface away from the wound cite, a unique one-way directional flow of fluid away from the wound site was achieved (paragraph [0023]).
Since both Imai and Canada both teach silver coated wound care bandages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate (textile substrate) to be a circular jersey knit comprising polyester, nylon, and spandex, in order to provide a wound covering with a polyester wound-facing surface and a nylon opposite surface which provides one-way directional flow away from the wound as well as stretch and softness from the spandex.




Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (JP H10-110257)5,6 as applied to claim 2 above, and further in view of Patterson (US 3922888).
With respect to claim 6, Imai teaches all the limitations of claim 2 above. Imai further teaches the medical coating material substrate (textile substrate) can be nonwoven or woven fabrics (paragraph [0011]).
Imai is silent as to the medical coating material substrate (textile substrate) being a pique knit.
Patterson teaches warp knit twill, sharkskin, and pique fabrics which overcome the disadvantages of the prior art (col. 2, lines 10-16). Compared to woven fabrics, the structure of warp knit fabrics are more extensible and therefore more readily accommodate the movements of a wearer (col. 1, lines 25-49). Additionally, the advantageous twill, sharkskin, or pique patterns in the warp knit fabrics may occur on either the technical face or the technical back of the fabrics, and either side may be used as the desired effect surface, depending upon the application by the user (col. 7, line 66 – col. 8, line 4). One of the primary advantages of the fabrics is that while the inlaid yarns are typically never pulled into a stitch loop or knitted into any course of the fabric, they are virtually never exposed on either surface of the cloth so that they cannot be easily snagged, picked, or otherwise pulled out of the fabric as is possible in woven fabrics (col. 9, lines 56-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical coating material substrate (textile substrate) of Imai to be a warp knit twill, sharkskin, or pique fabric as disclosed by Patterson in order to provide a medical material that is more extensible and thus readily accommodates the movements of the wearer, can provide the desired effect on either surface of the fabric, and prevents inlaid yarns from being snagged, picked, or otherwise pulled out of the fabric.
With respect to using a pique knit, to one of ordinary skill in the art, it would have been obvious to try the twill, sharkskin, and pique knit patterns in order to determine which provides the desired design and effect. See MPEP 2143.

Claim(s) 3-4 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Imai (JP H10-110257)7,8 as applied to claim 1 above, and further in view of Bikel (US 2013/0299428)1.
With respect to claims 3-4, Imai teaches all the limitations of claim 1 above.
Imai is silent as to the antibacterial film (metallized silver coating) have a thickness of less than 100 nm, preferably in the range of from 20 nm to 30 nm.
Bikel teaches an antimicrobial membrane, a method for preparing said antimicrobial membrane, a process of operating said antimicrobial membrane, and uses of said antimicrobial membrane (paragraph [0001]). The antimicrobial membrane comprises on at least one side a multilayer coating comprising silver metal nanoparticles (paragraphs [0014]-[0016]). Bikel further teaches that normally the multilayer coating with have a thickness in the range of 0-5 microns, preferably 0-2 microns (paragraph [0031]). Each layer typically has a thickness in the range of 0-200 nm (paragraph [0031]). Because the invention of Bikel allows a relatively high loading of metal nanoparticles, the numbers of layers can be relatively small resulting in the antimicrobial membrane being able maintain a relatively high permeability of the membrane while introducing effective antimicrobial activity (paragraph [0031]).
The silver coating thickness range of Bikel substantially overlaps the claimed range in the instant claims 3-4. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Bikel, because overlapping ranges have been held to establish prima facie obviousness.
Since both Imai and Bikel teach silver coated porous substrates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the antibacterial film (metallized silver coating) to have a single layer thickness of 0-200 and/or a multilayer thickness of 0-2 microns produce as disclosed by Bikel in order to provide an antimicrobial substrate that maintains a relatively high permeability while maintaining effective antimicrobial activity.

Claim(s) 8 and 12-13 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Imai (JP H10-110257)9,10 in view of Bikel (US 2013/0299428)1 as applied to claim 4 above, and further in view of Canada (US 2006/0127462).
With respect to claims 8 and 12-13, Imai teaches all the limitations of claims 1, 2, and 4 above. Imai further teaches the medical coating material substrate (textile substrate) can be nonwoven or woven fabrics (paragraph [0011]). Imai also teaches a nonwoven fabric of polyethylene terephthalate (polyester) as the medical coating material substrate (textile substrate) (paragraph [0028]).
Imai is silent as to the medical coating material substrate (textile substrate) being a knit, particularly a circular or jersey knit, comprising a blend of polyester, nylon, and spandex fiber.
Canada teaches a wound care device which contains capillary force one-way pumps that are capable of transporting fluid, such as wound extrudate, away from a wound cite to the opposite side of the wound care device, which functions as a segregated fluid reservoir (paragraph [0002]). In addition to providing a unidirectional fluid transport mechanism, the wound care device may contain a topically applied silver-based antimicrobial finish which provides certain levels of antimicrobial agents to the wound in order to reduce infection (paragraph [0002]). The wound care device is a fabric such as a knit, with one specific of a knit pattern being that is suitable for making the fabric that comprises the wound care device being a jersey knit (paragraph [0022]).
A jersey knit is a circular or flat-knit fabric (paragraph [0022]). Utilizing a jersey knit to form a fabric comprise of polyester, nylon, and elastomeric fibers provides a fabric with a side that is primarily polyester-containing and an opposite side that is primarily nylon-containing (paragraph [0022]). The elastomeric fiber provides some level of stretch for the fabric which may be useful for wounds that require wrapping as well as softness (paragraph [0022]). Spandex is an example of a suitable elastomeric fiber (paragraph [0022]). It was discovered that by placing a hydrophobic polyester containing surface against the wound cite and a hydrophilic nylon surface away from the wound cite, a unique one-way directional flow of fluid away from the wound site was achieved (paragraph [0023]).
Since both Imai and Canada both teach silver coated wound care bandages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate (textile substrate) to be a circular jersey knit comprising polyester, nylon, and spandex, in order to provide a wound covering with a polyester wound-facing surface and a nylon opposite surface which provides one-way directional flow away from the wound as well as stretch and softness from the spandex.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Machine translation used as reference
        3 Cited in IDS
        4 Machine translation used as reference
        5 Cited in IDS
        6 Machine translation used as reference
        7 Cited in IDS
        8 Machine translation used as reference
        9 Cited in IDS
        10 Machine translation used as reference